 ANGELI'S SUPER VALUAngeli'sSuper Valu IandRetail Store EmployeesUnion Local No. 214,chartered by the RetailClerks International Association,AFL-CIO, Peti-tioner.Case 30-RC- 1627May 24, 1972DECISION AND DIRECTION OFELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Kenneth N.Rock. Following' the hearing, this case was trans-ferred to the National Labor Relations Board inWashington, D.C., pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended. The Employer and the Petitioner havefiled briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds: 21.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurpose of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresentcertainemployeesof the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of allemployees of the Employer at its Marquette, Michi-gan, store. The Employer contends that the appropri-ate unit must include, in addition to employees at itsMarquette store, employees at its other two stores,located in Iron River and Menominee, Michigan,and urges that the instant petition be dismissed.There is no history of collective bargaining involv-ing any of these stores. Angeli's Super Valu, a tradestylename, consists of Alfred Angeli, Inc., aMichigan corporation, its wholly owned subsidiary1Name as amended at the hearing2The Employer has requested oral argument This request is herebydenied as the record and briefs adequately present the issues and positionsof the parties9The bulk of the merchandise is purchased from Super Valu Stores, Inc85Angeli Marquette, Inc., a Michigan corporation, andseparately incorporated Angeli Menominee, Inc., aMichigan corporation. The stock of Alfred Angeli,Inc., isheld by five brothers and two sisters of theAngell family. The stock of Angeli Menominee, Inc.,isheld by the same five Angell brothers. TheEmployer's three retail food stores located inMarquette, Iron River, and Menominee, Michigan,are operated by the following corporations, respec-tively:AngeliMarquette, Inc., Alfred Angeli, Inc.,andAngeliMenominee, Inc. The approximatedistance between the stores is:Marquette to IronRiver, 92 miles; Marquette to Menominee, 100 miles;and Iron River to Menominee, 117 miles.The Employer has its central office in Iron Riverwhere Libero, eldest of the Angeli brothers and theEmployer's principal operating officer, resides. As iscommon in retail chain operations, and particularlyin food chains, there is a considerable degree ofcentralized administration in the functioning of theEmployer's three stores. Thus, the merchandise islargely the same in all stores; the price structureappears to be substantially identical; and the layoutofallstores is, insofar as possible, the same.However, there are local price and merchandisevariationsbased on local economic and ethnicdifferences. Also, it is the Employer's policy to meetlocal competition and to make some of its purchasesfrom local suppliers.3 Furthermore, the Marquetteand Menominee stores are open 24 hours per day,which is not true of the Iron River store.Personnel and financial records relating to each ofthe stores are maintained separately in the centraloffice. Each store is treated as a distinct unit with anobligation to stand on its own in terms of profit andloss.Tax statements relating to the Marquette storeare prepared by a CPA firm which does not preparesuch statements for either of the other stores.InHaag Drug Company, Incorporated,4we reaf-firmed the policy that:a single store in a retail chain, like singlelocations inmultilocation enterprises in otherindustries, ispresumptivelyan appropriate unit forbargaining. . . . The employees in a single retailoutlet form a homogenous, identifiable, anddistinctgroup, physically separated from theemployees in the other outlets of the chain; theygenerally perform related functions under imme-diate supervision apart from employees at otherlocations;and their work functions, thoughparallel to, are nonetheless separate from, theThe ordering and the billingfor this merchandise 1s doneby andto the localstores SuperValu Stores,Inc , also suppliesthe Employerwith a number ofservices,which includepreparingitsweekly payroll4 169 NLRB 877197 NLRB No. 22 86DECISIONSOF NATIONALLABOR RELATIONS BOARDfunctions of employees in the other outlets, andthus their problems and grievances are peculiarlytheirown and not necessarily shared withemployees in the other outlets. [Footnote omit-ted.]In theHaagcase,we recognized that retail chainoperations nearly always involve a high degree ofcentralization, especially in the areas of recordkeep-ing,merchandising, administration, and labor rela-tions policy. However, we found more significance inthe fact that:. . . the employees perform their day-to-daywork under the immediate supervision of a localstore manager who is involved in rating employeeperformance,or in performing a significantportion of the hiring and firing of the employees,and is personally involved with the daily matterswhichmake up their grievance and routineproblems.5Two-thirds of the approximately 65 employees attheMarquette store are regular part-time employees.The record shows that local store managers have fullauthority to hire and fire part-time employees.Although the decision to hire or fire a full-timeemployee is made by the central office, local storesupervisory personnel participate in the training,evaluation, discipline, and handling of grievancesinvolving these employees.Employee interchange and transfer among thestores is minimal. The record contains reference toapproximately 14 instances of nonsupervisory trans-fer and interchange among the stores during a periodof almost 30 months preceding the hearing in thismatter. Several of these instances occurred whenemployees moved to Marquette, primarily to attendcollege.Although wage rates are adjusted annually by thecentral office and employees in each job classifica-tion appear to be given a uniform increase irrespec-tive of the store in which they are working, the wagerates vary among the three stores because of differingeconomic conditions in the geographic area in whicheach store is located. There are also differences in theamount of sick leave and vacation given at thevarious stores. Furthermore, the Employer's profit-sharing plan appears to be partially based on theprofits of the particular store where the employeeworks.Upon the foregoing, and the entire record herein, itis clear that there is significant authority exercised atthe individual store level with respect to the hiring5 Idat 8786Normally,there are managers in each of the following departmentsmeat,bakery, produce, and grocery At the time of the hearingin this mattertherewasno grocerydepartment manager at the MarquettestoreTherecord indicatesthat the duties,responsibilities,and authority of alland firing of employees; their training, discipline,and evaluation; and the day-to-day handling of theirgrievances and routine problems.We also findsignificant the wage rate and fringe benefit differ-ences among the stores, the absence of any bargain-ing history, the minimal interchange or transfer ofemployees, and the geographic separation of thethree stores.Therefore, in order to accord toemployees the fullest freedom in exercising thoserights guaranteed by the Act, we hereby find that aunit limited to the employees of the Marquette storeis appropriate.The supervisory status of the department manag-ers6 isin dispute. The Employer contends they aresupervisors and should be excluded from the unit.Petitionercontends their duties are essentiallyministerial and would include them in the unit. Therecord shows that these individuals cannot hire orfire.However, they do interview and make prelimi-nary recommendations concerning applicants andmake discharge recommendations which initiateconsideration of such action and investigation by thestoremanager. They are responsible for the opera-tion of their department and independently directand schedule the work therein. They participate inthe training, evaluation and discipline of employeeswithin their department and can grant time off tothese employees.The managers of the meat and produce depart-ments are hourly paid and earn 15 percent and 29percent more, respectively, than the next highest paidperson in the department. The bakery departmentmanager is salaried and earns 42 percent more thanthe next highest paid person in the department. Inaddition, these individuals may earn a bonus whichisnot available to employees in their departments.On the basis of the foregoing and the entire recordherein,we find these department managers aresupervisors and shall exclude them from the unit.Thereis alsodisagreement concerning the eligibili-tyof two part-time employees who are sons ofLeonard Angeli, one of the family members that holdthe stock of Alfred Angeli, Inc., and Angeli Menomi-nee, Inc.7 The Petitioner would exclude them; theEmployer would include them. They are high schoolstudents and reside with their father. Unlike otherpart-timeemployeeswho are also high schoolstudents, they do not work on a fixed schedule andthey are paid less than these employees. We excludethese two individuals from the unit because of theirfamily relationship to one of the corporate owners.department managers are the same7 In addition, Leonard Angeliwas the regular full-time manager of theMarquette store until September 1971 and continues in this capacity on apart-time basis ANGELI'S SUPER VALUFoam RubberCity 2 ofFlorida, Inc, d/b/a/ Scandia,167NLRB 623.In addition,they also appear toenjoy special privileges because, unlike the otherpart-time employees who are high school students,they do not work on a fixed schedule.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for8In accord with the agreement of the parties,we include Gary Baldwinand Thomas Pascoe and the job classification of bookkeepers9In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly,itishereby directed that an election eligibility list,87purposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time8 and regular part-time employees ofthe Employer's Marquette, Michigan, store, includ-ing the bookkeeper, but excluding departmentmanagers,watchmen, guards, and supervisors asdefined in the Act.[Direction of Election9 omitted from publication.]containing the namesand addressesof all the eligible voters, must be filedby the Employer with theRegional Director for Region 30within 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be grantedby theRegional Director except inextraordinarycircumstances Failureto complywith this requirement shallbe groundsfor setting aside the election whenever proper objections arefiled